

Exhibit 10.3
 
FORM OF
 
CHANGE OF CONTROL AGREEMENT
 
THIS CHANGE OF CONTROL AGREEMENT (the “Agreement”), dated as of ____________
___, 2011, is made by and between KULICKE AND SOFFA INDUSTRIES, INC., a
Pennsylvania corporation (the “Company”), and _______________ (the “Executive”).
 
BACKGROUND
 
The Executive is an executive officer of the Company; and the board of directors
of the Company (the “Board”) has determined that a Change of Control (as defined
below) or the prospect of a Change of Control may result in the distraction or
departure of key management personnel to the detriment of the Company.  For this
reason, the Board has determined that it is in the best interest of the Company
to reinforce and encourage the continued attention and dedication of certain key
members of management to the interests of the Company in the face of a possible
Change of Control by providing them with the terms and conditions set forth
herein.
 
NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements hereinafter set forth, and intending to be legally bound hereby, the
parties hereto agree as follows:
 
1.           Definitions.  When used in this Agreement, the following terms
shall have the specific meanings shown in this Section unless the context of any
provision of this Agreement clearly requires otherwise:
 
(a)           “Affiliate” and “Associate” shall have the respective meanings
ascribed to such terms in Rule 12b-2 of the General Rules and Regulations under
the Securities Exchange Act of 1934, as amended (the “Exchange Act”).
 
(b)           “Beneficial Owner” of any securities shall mean:
 
(i)           a Person or any of such Person’s Affiliates or Associates that,
directly or indirectly, has the right to acquire such securities (whether such
right is exercisable immediately or only after the passage of time) pursuant to
any agreement, arrangement or understanding (whether or not in writing) or upon
the exercise of conversion rights, exchange rights, warrants or options, or
otherwise; provided, however, that a Person shall not be deemed the “Beneficial
Owner” of securities tendered pursuant to a tender or exchange offer made by
such Person or any of such Person’s Affiliates or Associates until such tendered
securities are accepted for payment, purchase or exchange;
 
 
 

--------------------------------------------------------------------------------

 

(ii)           a Person or any of such Person’s Affiliates or Associates that,
directly or indirectly, has the right to vote or dispose of or has “beneficial
ownership” of such securities (as determined pursuant to Rule 13d-3 of the
General Rules and Regulations under the Exchange Act), including, without
limitation, pursuant to any agreement, arrangement or understanding (whether or
not in writing); provided, however, that a Person shall not be deemed the
“Beneficial Owner” of any security under this subsection (ii) as a result of an
oral or written agreement, arrangement or understanding to vote such security if
such agreement, arrangement or understanding (A) arises solely from a revocable
proxy given in response to a public proxy or consent solicitation made pursuant
to, and in accordance with, the applicable provisions of the General Rules and
Regulations under the Exchange Act, and (B) is not then reportable by such
Person on Schedule 13D or 13G under the Exchange Act (or any comparable
successor report); or
 
(iii)           a Person or any of such Person’s Affiliates or Associates that
has any agreement, arrangement or understanding (whether or not in writing) with
any other Person for the purpose of acquiring, holding, voting (except pursuant
to a revocable proxy described in the proviso to subsection (ii) above) or
disposing of any voting securities of the Company, in which case such Person
shall be the Beneficial Owner of all securities that are Beneficially Owned,
directly or indirectly, by such other Person (or any Affiliate or Associate
thereof) within the meaning of subsection (i) or (ii) above;
 
provided, however, that nothing in this subsection (b) shall cause a Person
engaged in business as an underwriter of securities to be the “Beneficial Owner”
of any securities acquired through such Person’s participation in good faith in
a firm commitment underwriting until expiration of forty (40) days after the
date of such acquisition.
 
(c)           A “Change of Control” shall be deemed to have taken place if:
 
(i)           any Person (except for the Executive or the Executive’s family,
the Company, any employee benefit plan of the Company or of any Affiliate, or
any Person or entity organized, appointed or established by the Company for or
pursuant to the terms of any such employee benefit plan), together with all
Affiliates and Associates of such Person, shall become the Beneficial Owner in
the aggregate of fifty percent (50%) or more of the shares of the Company then
outstanding and entitled to vote generally in the election of directors;
 
(ii)           any Person (except for the Executive or the Executive’s family),
together with all Affiliates and Associates of such Person, purchases all or
substantially all of the assets of the Company;
 
(iii)          during any twenty-four (24) month period, individuals who at the
beginning of such period constituted the Board cease for any reason to
constitute a majority thereof, unless the election, or the nomination for
election by the Company’s shareholders, of at least seventy-five percent (75%)
of the directors who were not directors at the beginning of such period was
approved by a vote of at least a majority of the directors in office at the time
of such election or nomination who were directors at the beginning of such
period; or
 
(iv)          the Company consummates a merger, consolidation or share exchange
(a “Corporate Event”), as a result of which the shareholders of the Company
immediately before such Corporate Event shall not hold, directly or indirectly,
immediately after such Corporate Event at least a majority of the combined
voting power of the voting securities entitled to vote generally in the election
of directors of the surviving or resulting corporation, in case of a merger or
consolidation, or of the acquiring corporation, in case of the share exchange.
 
 
- 2 -

--------------------------------------------------------------------------------

 
 
(d)           “Person” shall mean any individual, firm, corporation, partnership
or other entity.
 
(e)           “Subsidiary” shall have the meaning ascribed to such term in Rule
12b-2 of the General Rules and Regulations under the Exchange Act.
 
(f)           “Termination Date” shall mean the date specified in the Notice of
Termination described in Section 2 hereof as the date of the Executive’s
Termination of Employment.
 
(g)           “Termination of Employment” shall mean the termination of the
Executive’s actual employment relationship with the Company, which, if the
Executive is subject to U.S. income tax, constitutes a separation from service
as defined under Treas. Reg. §1.409A-1(h).
 
(h)           “Qualifying Termination” shall mean a Termination of Employment
for reasons other than death or disability within 18 months after a Change of
Control that is either:
 
(i)           initiated by the Company for any reason other than (A) intentional
dishonesty, (B) physical or mental incapacity or (C) willful refusal to perform
the duties of Executive’s office persisting for at least 30 days after written
notice thereof specifying the respects in which such duties are not being
performed; or
 
(ii)           initiated by the Executive upon or within six (6) months after
one or more of the following which occurs without the consent of the Executive:
 
(A)          any failure of the Company to comply with and satisfy any of the
material terms or conditions of this Agreement;
 
(B)           any substantial diminution in the position or authority of the
Executive which is inconsistent with the Executive’s then current position or
authority;
 
(C)           reduction of the Executive’s base salary (other than a percentage
reduction applicable to all other Executives) or exclusion of the Executive from
compensation or benefit plans made available to other executives in Executive’s
salary grade;
 
(D)           any requirement by the Company that the Executive relocate
Executive’s primary office or location to any office or location more than 30
miles away from the Executive’s then current primary office or location, except
for relocations in connection with termination of expatriate assignments; or
 
(E)           the failure by any successor to the Company to expressly adopt
this Agreement as provided in Section 12.
 
 
- 3 -

--------------------------------------------------------------------------------

 

2.           Notice of Termination.  A party initiating a Qualifying Termination
shall deliver a Notice of Termination to the other party in accordance with
Section 14 hereof.  For purposes of this Agreement, a “Notice of Termination”
means a written notice that (a) indicates the specific termination provision in
this Agreement relied upon, (b) briefly summarizes the facts and circumstances
that provide a basis for a Qualifying Termination under the provision so
indicated, and (c) specifies the Termination Date (which date shall not be more
than fifteen days after the giving of such notice).
 
3.           Benefits Upon Change of Control and Qualifying Termination.  In the
event of a Qualifying Termination:
 
(a)           Subject to the conditions set forth in this Section 3, the Company
shall pay to the Executive an amount in cash equal to ___ (___) times the sum of
(i) the Executive’s annual base salary and (ii) an amount equal to the
Executive’s target percentage as of the Termination Date under the Officer
Incentive Compensation Plan times the Executive’s annual base salary.  Annual
base salary shall be the annual base salary in effect for the Company’s fiscal
year in which the Termination Date occurs.  Such amount shall be paid in the
form of salary continuation in equal installments over ____ months payable on
such Executive’s regularly scheduled pay dates beginning within 60 days
following such Termination Date.  In no event shall the Executive be permitted
to determine the calendar year in which such payments begin.  If, however, the
Company provides a release, substantially in the form attached as Exhibit A, no
later than the 10th business day following the Executive’s Termination Date, the
Executive shall be entitled to only one-fourth of such amount payable over six
months unless the Executive executes such release within 21 days or 45 days, as
provided therein, of the later of the date he receives the release or his
Termination Date and does not revoke it within the required seven-day revocation
period.  Notwithstanding the foregoing regarding the time of payment, if on the
Executive’s Termination Date, stock of Kulicke & Soffa (or any other entity
considered a single employer with Kulicke & Soffa under Treas. Reg. §1.409A-1(g)
or any successor thereto) is publicly traded on an established securities market
or otherwise and the Executive is subject to U.S. income tax, severance payments
otherwise payable during the period beginning on the Termination Date and ending
on the six-month anniversary of the Termination Date shall be paid in a lump-sum
on the first business day after such six-month anniversary.  Remaining severance
payments shall be paid on such Executive’s regularly scheduled pay dates
beginning with the first regularly scheduled pay date occurring after the
six-month anniversary of the Termination Date.
 
(b)           Notwithstanding the foregoing, if the foregoing payment alone or
together with any other payments and/or benefits to be made to, or for the
benefit of, the Executive, whether pursuant to this Agreement or otherwise,
would subject Executive to excise tax under Section 4999 of the Code by virtue
being deemed an excess parachute payment, such payments and/or benefits
(jointly, “Parachute Payments”) shall be reduced so that the aggregate payments
are ten dollars less than three times the Executive’s base amount, as defined in
Section 280G of the Code, if such reduction would result in the Executive
retaining on an after-tax basis, an amount greater than the Executive would
retain after payment of all taxes, including the parachute excise tax, if such
payments were not reduced.  Any reduction in Parachute Payments caused by reason
of this subsection (b) shall be applied in the manner least economically
detrimental to the Executive.  In the event reduction of two or more types of
payments would be economically equivalent, the reduction shall be applied
pro-rata to such types of payments.
 
 
- 4 -

--------------------------------------------------------------------------------

 

(c)           The Executive and the Executive’s spouse and dependent children
shall be eligible for medical, prescription drug, dental and vision insurance
coverage at the same rate of premium payment as in effect before the Qualifying
Termination for the number of months for which severance is payable under
Section 3(a).  The continued coverage provided to Executive under this
subsection, including cost-sharing, shall be substantially identical to the
coverage provided during such period by the Company for its employees generally,
as if Executive had continued in employment during such period and shall meet
the requirements for COBRA health care continuation coverage.  The COBRA health
care continuation coverage period under section 4980B of the Code shall begin to
run after the continued health coverage period provided under this Section
3(c).  Notwithstanding the foregoing, if as a result of any nondiscrimination
requirements applicable to health plans the Company would be subject to an
excise tax or the Executive would be subject to federal income tax on benefits
received, the Company and the  Executive agree to amend this provision to the
extent necessary to avoid such excise tax or income tax respectively, provided
the terms of such amendment comply with, and do not result in any adverse tax
consequences under, section 409A of the Code and regulations and other guidance
issued thereunder.  If permitted by the insurer of the Company-provided term
life insurance, participation may continue for six months following the
Termination Date.
 
(d)           The Executive shall be entitled to equity compensation with
respect to any outstanding equity awards as provided under the terms of each
applicable grant agreement and of the plan with respect thereto governing such
equity awards.
 
4.           Non-Exclusivity of Rights.  Nothing in this Agreement shall prevent
or limit the Executive’s continuing or future participation in or rights under
any benefit, bonus, incentive or other plan or program provided by the Company
or any of its Subsidiaries or Affiliates and for which the Executive may
qualify; provided, however, that with respect to a Qualifying Termination, the
Executive hereby waives the Executive’s right to receive any payments under any
severance pay plan or similar program applicable to other employees of the
Company, and agrees to accept the payment provided in Section 3 hereof in lieu
of any other severance pay plan or similar program.  Subject to the foregoing,
the payments due hereunder shall be in addition to and not in lieu of any
payments or other benefits due to the Executive under any other plan, policy or
program of the Company.
 
5.           No Set-Off.  The Company’s obligation to make the payments provided
for in this Agreement and otherwise to perform its obligations hereunder shall
not be affected by any circumstances, including, without limitation, any
set-off, counterclaim, recoupment, defense or other right that the Company may
have against the Executive or others.
 
6.           Death.  If the Executive dies after a Change of Control and
Qualifying Termination occurs, (a) any payments due to the Executive under this
Agreement and not paid before the Executive’s death shall continue to be made to
the person or persons designated by the Executive in writing (or Executive’s
personal representative in the absence of such a designation), and (b) the
Executive’s spouse and dependents then covered under the benefit plans referred
to in Section 3(c) shall be eligible for continued coverage in accordance with
Section 3(c).
 
 
- 5 -

--------------------------------------------------------------------------------

 

7.           Indemnification.  Until the sixth anniversary of a Change of
Control and for so long thereafter as any bona fide claim based on the
Executive’s actions or failures to act in his capacity as a service provider of
the Company which was asserted on or before such date shall not have been fully
adjudicated (the “Indemnification Period”), the Company shall provide to the
Executive such rights to indemnification, including payment of expenses incurred
with respect to such claim, as are set forth in the Company’s articles of
incorporation and bylaws on the date hereof (or, if more favorable to the
Executive, as set forth in the Company’s articles of incorporation and bylaws
immediately before the Change of Control).  In addition, the Company shall
maintain director’s and officer’s liability insurance (from an insurance company
rated not less than A by A.M. Best Company) and, if Executive served or has
served as a fiduciary of any pension or benefit plan, ERISA fiduciary insurance,
on behalf of Executive, at the level in effect immediately before the Change of
Control, for the Indemnification Period.
 
8.           Code Section 409A.  This Agreement is intended to comply with Code
section 409A with respect to compensation subject to Code section 409A and shall
be administered, interpreted and construed in accordance therewith to avoid the
imposition of additional tax under Code section 409A.  If any in-kind benefit or
expense eligible for reimbursement under this Agreement is subject to Code
section 409A, (i) the benefits provided or the amount of expenses eligible for
reimbursement during any calendar year shall not affect the benefits provided or
expenses eligible for reimbursement in any other calendar year, except as
otherwise provided in Treas. Reg. §1.409A-3(i)(1)(iv)(B), and (ii) any
reimbursement shall be made no later than the December 31 following the calendar
year in which the expense was incurred.
 
9.           Confidential Information and Non-Solicitation.
 
(a)           For purposes of this Agreement, the Executive acknowledges and
agrees that the terms “Confidential Information” and “Trade Secrets” shall mean
information that the Company or any of its Subsidiaries owns or possesses, that
it uses or is potentially useful in its business, that it treats as proprietary,
private or confidential, and that is not generally known to the public.  The
Executive further acknowledges that the Executive’s relationship with the
Company is one of confidence and trust such that the Executive has in the past
been, and may in the future be, privy to Confidential Information and Trade
Secrets of the Company or any of its Subsidiaries.
 
(b)           The Executive covenants and agrees that during the term of the
Executive’s employment by the Company and at all times thereafter the Executive
shall keep all Confidential Information and Trade Secrets strictly confidential
and that the Executive shall safeguard the Confidential Information and Trade
Secrets from exposure to, or appropriation by unauthorized Persons, and that the
Executive shall not, without the prior written consent of the Company, divulge,
reveal, report, publish, transfer or use, for any purpose whatsoever, such
Confidential Information and Trade Secrets.
 
(c)           The Executive acknowledges and agrees that the Company’s business
is highly competitive, that the Confidential Information and Trade Secrets have
been developed by the Company at significant expense and effort, and that the
restrictions contained in this Section 9 are reasonable and necessary to protect
the Company’s legitimate business interests.
 
 
- 6 -

--------------------------------------------------------------------------------

 

(d)           The parties to this Agreement acknowledge and agree that any
breach by the Executive of any of the covenants or agreements contained in this
Section 9 will result in irreparable injury to the Company for which money
damages could not adequately compensate the Company and therefore, in the event
of any such breach, the Company shall be entitled (in addition to any other
rights and remedies which it may have at law or in equity) to have an injunction
issued by any competent court enjoining and restraining the Executive and any
other Person involved therein from continuing such breach.  The existence of any
claim or cause of action which the Executive may have against the Company or any
other Person (other than a claim for the Company’s breach of this Agreement for
failure to make payments hereunder) shall not constitute a defense or bar to the
enforcement of such covenants.
 
(e)           If any portion of the covenants or agreements contained in this
Section 9, or the application hereof, is construed to be invalid or
unenforceable, the other portions of such covenant(s) or agreement(s) or the
application thereof shall not be affected and shall be given full force and
effect without regard to the invalid or unenforceable portions to the fullest
extent possible.  If any covenant or agreement in this Section 9 is held to be
unenforceable because of the duration thereof or the scope thereof, then the
court making such determination shall have the power to reduce the duration and
limit the scope thereof, and the covenant or agreement shall then be enforceable
in its reduced form.
 
10.           Taxes.  Any payment required under this Agreement shall be subject
to all requirements of law with regard to the withholding of taxes, filing,
making of reports and the like, and the Company shall use its best efforts to
satisfy promptly all such requirements.
 
11.           Term of Agreement.  The term of this Agreement shall be three (3)
years from the date hereof and shall be automatically renewed for successive
one-year periods unless the Company notifies the Executive in writing that this
Agreement will not be renewed at least sixty (60) days prior to the end of the
current term; provided, however, that (a) from and after a Change of Control
during the term of this Agreement, this Agreement shall remain in effect until
all of the obligations of the parties hereunder are satisfied or have expired,
and (b) this Agreement shall terminate if, before the Change of Control, the
employment of the Executive with the Company or any of its Subsidiaries, as the
case may be, shall terminate for any reason, or if the Executive shall cease to
be an executive officer of the Company.
 
12.           Successor Company.  The Company shall require any successor or
successors (whether direct or indirect, by purchase, merger, consolidation or
otherwise) to all or substantially all of the business or assets of the Company,
by agreement in form and substance satisfactory to the Executive, to acknowledge
expressly that this Agreement is binding upon and enforceable against the
Company in accordance with the terms hereof, and to become jointly and severally
obligated with the Company to perform this Agreement in the same manner and to
the same extent that the Company would be required to perform if no such
succession or successions had taken place.  Failure of the Company to obtain
such agreement prior to the effectiveness of any such succession shall be a
breach of this Agreement.  As used in this Agreement, the Company shall mean the
Company as hereinbefore defined and any successor or successors to its business
or assets, jointly and severally.
 
 
- 7 -

--------------------------------------------------------------------------------

 

13.           Disputes.  All disputes and contested claims arising out of, or in
connection with, this Agreement shall be decided by arbitration in Philadelphia,
Pennsylvania in accordance with the Commercial Arbitration Rules of the American
Arbitration Association as then in effect.  The decision or decisions reached in
such arbitration shall be final and binding upon the parties, and judgment
thereon may be entered in any court of competent jurisdiction.  The Company
shall pay the expenses of arbitration other than the fees and expenses of the
Executive’s counsel and expert witnesses; provided, however, that the Company
shall pay the Executive the reasonable fees and expenses of counsel incurred in
enforcing any of the obligations of the Company under this Agreement if the
Executive is awarded any sum in such arbitration, but in no event may such
payment be made later than March 15 of the calendar year following the calendar
year in which such arbitration award was issued.
 
14.           Notice.  All notices and other communications required or
permitted hereunder or necessary or convenient herewith shall be in writing and
shall be delivered personally or mailed by registered or certified mail, return
receipt requested, or by overnight express courier service, as follows:
 
If to the Company, to:
 
Kulicke and Soffa Pte Ltd
No 6 Serangoon North Avenue 5
#03-16 Singapore 554910
Attention:  Lester Wong, General Counsel and Senior Vice President, Legal
Affairs
 
With a copy to:
 
Drinker Biddle & Reath LLP
One Logan Square
Suite 2000
Philadelphia, PA  19103-6996
Attention:  F. Douglas Raymond III, Esq.
 
If to the Executive, to:
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
or to such other names or addresses as the Company or the Executive, as the case
may be, shall designate by notice to the other party hereto in the manner
specified in this Section 14; provided, however, that if no such notice is given
by the Company following a Change of Control, notice at the last address of the
Company or to any successor pursuant to Section 12 hereof shall be deemed
sufficient for the purposes hereof.  Any such notice shall be deemed delivered
and effective when received in the case of personal delivery; five days after
deposit, postage prepaid, with the U.S. Postal Service in the case of registered
or certified mail; or on the next business day in the case of an overnight
express courier service.
 
15.           Governing Law.  This Agreement shall be governed by and construed
by and interpreted under the laws of the Commonwealth of Pennsylvania without
giving effect to any conflict of laws provisions thereof.
 
 
- 8 -

--------------------------------------------------------------------------------

 
 
16.           Contents of Agreements, Amendment and Assignment.
 
(a)           This Agreement supersedes all prior agreements, and sets forth the
entire understanding between the parties hereto, with respect to the subject
matter hereof and cannot be changed, modified, extended or terminated except
upon written amendment executed by the Executive and approved by the Board and
executed on the Company’s behalf by a duly authorized officer.
 
(b)           Nothing in this Agreement shall be construed as giving the
Executive any right to be retained in the employ of the Company.
 
(c)           All of the terms and provisions of this Agreement shall be binding
upon and inure to the benefit of and be enforceable by the respective heirs,
representatives, successors and assigns of the parties hereto, except that the
duties and responsibilities of the Executive hereunder shall not be assignable
in whole or in part by the Executive or the Company, except to the extent
provided in Section 12 hereof.
 
17.           Severability.  If any provision of this Agreement or application
thereof to anyone or under any circumstances shall be determined to be invalid
or unenforceable, such invalidity or unenforceability shall not affect any other
provisions or applications of this Agreement that can be given effect without
the invalid or unenforceable provision or application.
 
18.           No Mitigation.  The Executive shall not be required to mitigate
the amount of any payment or benefit provided for in this Agreement by seeking
other employment or otherwise.  Except as provided in Section 3, the amount of
any payment or benefit provided for herein shall not be reduced by any
compensation earned by other employment or otherwise.
 
19.           Previous Agreements.  By entering into this Agreement, the parties
agree that any previous agreements or understandings regarding the Executive in
connection with a change of control are hereby terminated.
 
20.           Miscellaneous.  All section headings are for convenience
only.  This Agreement may be executed in several counterparts, each of which is
an original.  It shall not be necessary in making proof of this Agreement or any
counterpart hereof to produce or account for any of the other counterparts.
 
IN WITNESS WHEREOF, the undersigned, intending to be legally bound, have
executed this Agreement as of the date first above written.
 
KULICKE AND SOFFA INDUSTRIES, INC.
 
By:
 
Name:
Title:
   
Executive


 
- 9 -

--------------------------------------------------------------------------------

 

EXHIBIT A
FORM OF RELEASE
 
           1.            Release.  In further consideration of the compensation
and benefits provided pursuant to the Change of Control Agreement between
Kulicke and Soffa Industries, Inc. (the “Company”) and _________________ (the
“Executive”) and intending to be legally bound, Executive hereby irrevocably and
unconditionally releases and forever discharges the Company and any and all of
its parents, subsidiaries, affiliates, related entities, joint venturers and
each of its and their predecessors, successors, insurers, owners, stockholders,
directors, officers, employees, attorneys, and other agents (“Released Parties”)
of and from any and all rights, obligations, promises, agreements, debts,
losses, controversies, claims, causes of action, liabilities, damages, and
expenses, including without limitation attorneys’ fees and costs, of any nature
whatsoever, whether known or unknown, asserted or unasserted, which he ever had,
now has, or hereafter may have against the Released Parties, or any of them,
that arose at any time before or upon his signing this Release, including
without limitation the right to take discovery with respect to any matter,
transaction, or occurrence existing or happening at any time before or upon his
signing this Release and any and all claims arising under any oral or written
Company program, policy or practice, contract, agreement or understanding
(except and only as set forth in the Change in Control Agreement), any
common-law principle of any jurisdiction, any federal, state or local statute or
ordinance, with all amendments thereto, including without limitation the
National Labor Relations Act of 1947, the Civil Rights Acts of 1866, 1871, 1964,
and 1991, the Equal Pay Act, the Age Discrimination in Employment Act of 1967,
the Rehabilitation Act of 1973, the Bankruptcy Code, the Fair Credit Reporting
Act, the Worker Adjustment and Retraining Notification Act, the Employee
Retirement Income Security Act of 1974, the Americans With Disabilities Act of
1990, the Family and Medical Leave Act of 1993, the Health Insurance Portability
and Accountability Act of 1996, the Sarbanes-Oxley Act of 2002, the Pennsylvania
Human Relations Act, and any other employee-protective law of any jurisdiction
that may apply.  (All claims encompassed by this Paragraph are hereinafter
referred to collectively as the “Claims”).


2.           Covenant Not To Sue.  Executive hereby represents and warrants that
he has brought no complaint, claim, charge, action or proceeding against any of
the Released Parties in any judicial, administrative or any other
forum.  Executive covenants to the fullest extent permitted by law that he will
not lodge any formal or informal complaint in court, with any federal, state or
local agency or in any other forum, whether or not arising out of or related to
his employment by or the performance of any services to or on behalf of the
Company or the termination of that employment or those services.


3.           Knowing and Voluntary Agreement.  Executive acknowledges that he
has carefully read and fully understands all of the provisions and effects of
this Release; that the Company has advised him in writing, by this Paragraph, to
consult with an attorney, and that he has consulted with an attorney of his
choice, before signing this Release; that the Company has provided him with no
less than [twenty-one] [forty-five] days to consider this Release before signing
it; that the Company has provided him with no less than seven days within which
to revoke this Release after signing it; that Executive is voluntarily entering
into this Release free of coercion and duress; and that neither the Company nor
any of its agents or attorneys has made any representations or promises
concerning the terms or effects of this Release.

 
- 10 -

--------------------------------------------------------------------------------

 

4.           Severability.  If any provision of this Release is determined to be
invalid or unenforceable, the remainder of this Release other than such
provision shall not be affected and will remain in full force and effect.


5.           Good Faith Settlement.  This Release constitutes the good faith
settlement of all claims or potential claims Executive may have against the
Released Parties, or any of them, and is not and shall not in any way be
construed as an admission of any wrongful or discriminatory act against
Executive or that the termination of Executive’s employment was in any way
wrongful or unlawful.


6.           Effective Date.  This Release shall become effective and
enforceable, unless sooner revoked pursuant to Paragraph 7, on the eighth day
after Executive signs this Release.  Executive shall deliver this Release
bearing his original signature to the Company at the following address:


[Name]
Kulicke and Soffa Industries, Inc.
1005 Virginia Drive
Fort Washington, PA   19034


7.           Revocation.  Executive may revoke this Release if, before 5:00 p.m.
on the seventh day after Executive signs the Release, he delivers to the
Company, at the address specified in Paragraph 6, written notice of his intent
to revoke this Release.


IN WITNESS WHEREOF, intending to be legally bound, the undersigned has executed
this Release this ____ day of ___________, 20___.



     
[Name of Executive]

 
 
- 11 -

--------------------------------------------------------------------------------

 